                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                                 )
                                                          )
               Plaintiff,                                 )
                                                          )
                       v.                                 ) Case No. 1:17-cr-00165-TWP-MJD
                                                          )
RICHARDO OCHOA-BELTRAN,                                   )
MIGUEL LARA-LEON                                          )
ANGELICA NAOMI GUZMAN-CORDOBA                             )
JOEL ALVARDO-SANTIAGO                                     )
                                                          )
               Defendant.                                 )

              ORDER GRANTING GOVERNMENT’S MOTION IN LIMINE

       Pending before the Court is a Motion in Limine for Pretrial Determination of Admissibility

of Inculpatory Statements of Defendants, (Filing No. 398), filed by Plaintiff United States of

America (the “Government”), for pretrial determination of admissibility of inculpatory statements

of Defendants. For the reasons explained below, the Motion in Limine is granted.

                                   I.    LEGAL STANDARD

       Pursuant to Rule 12(b) of the Federal Rules of Criminal Procedure, the Government has

filed a Motion in Limine requesting that the Court address certain matters that are capable of

resolution prior to trial. The Court excludes evidence on a motion in limine only if the evidence

clearly is not admissible for any purpose. See Hawthorne Partners v. AT&T Technologies, Inc.,

831 F. Supp. 1398, 1400 (N.D. Ill. 1993).         Unless evidence meets this exacting standard,

evidentiary rulings must be deferred until trial so questions of foundation, relevancy, and prejudice

may be resolved in context. Id. at 1400–01. Moreover, denial of a motion in limine does not

necessarily mean that all evidence contemplated by the motion is admissible; rather, it only means
that, at the pretrial stage, the court is unable to determine whether the evidence should be excluded.

Id. at 1401.

                                        II.   DISCUSSION

     The Government has identified two matters for pretrial rulings by the Court.                The

Government wishes to offer into evidence Defendants Angelica Naomi Guzman-Cordoba’s and

Joel Alvarado-Santiago’s post-Miranda statements, as redacted. The Government acknowledges

that any inculpatory post-Miranda statements of Guzman-Cordoba or Alvarado-Santiago that

directly implicate any non-testifying co-defendant would be inadmissible pursuant to Bruton v.

United States, 391 U.S. 123 (1968). In Bruton, the United States Supreme Court held that where

a co-defendant makes a powerfully incriminating, extra-judicial statement and does not testify at

trial, that statement cannot be introduced as evidence in the record. Bruton at 136. The Supreme

Court recognized that the risk of prejudice to the defendant, caused by the incriminating statement,

was far too great, despite limiting jury instructions. Id. The Government argues that a properly

redacted confession of a non-testifying co-defendant can be admissible where the statement does

not directly implicate the defendant. See Richardson v. Marsh, 481 U.S. 200 (1987). Relying on

Richardson, the Government asserts it can comply with Bruton by redacting portions of the

proposed statements/confessions that facially incriminate another defendant. Id. at 208-209. The

Court will address each statement below.

A.     Guzman-Cordoba’s Statement

       On January 17, 2017, Guzman-Cordoba, and other alleged co-conspirators were stopped

and arrested by members of the Drug Enforcement Agency (“DEA”) in Chicago, Illinois, in a

vehicle that contained approximately $131,421.00 U.S. currency. The Government alleges that

following her arrest, Guzman-Cordoba was given a pre-printed Spanish Miranda waiver by law



                                                  2
enforcement. Guzman-Cordoba waived her rights and spoke with law enforcement officers.

During the interview, which was not recorded, Guzman-Cordoba allegedly admitted the following:

(1) she was currently residing in Indianapolis, Indiana; (2) the U.S. currency seized by law

enforcement were proceeds from illegal activities; (3) an unknown male (“UM-1”) offered to pay

her money to transport money from Indianapolis, Indiana to Chicago; (4) she was placed in contact

with the UM-1 by an individual she identified as Chacaroon; (5) while in Chicago, Eduardo Abel

Torres De Leon (another occupant of the vehicle) brought additional U.S. currency to the hotel

where she was staying; and (6) Cesar Salgado (“Salgado”), a passenger in the vehicle when the

U.S. currency was seized and one of her present co-defendants, was her boyfriend. (Filing No.

398 at 3.)

       The Government contends the inculpatory post-Miranda statement of Guzman-Cordoba is

wholly admissible by the Government, because the statement does not facially incriminate any

non-testifying co-defendants. They argue the statement in no way directly implicate Ochoa-

Beltran, Lara-Leon, and Alvarado-Santiago; and thus, the statement should be admitted at trial.

Fed. R. Evid. 801(d)(2). No Defendant has objected to the Motion in Limine. The Court has

determined that the statement of Guzman-Cordoba does not            incriminate any other co-

defendant proceeding to trial. Accordingly, the Court grants the Motion in Limine and issues

a pretrial ruling that the statement of Guzman-Cordoba is admissible evidence.



B.     Joel Alvarado-Santiago’s Statement

       On June 25, 2018, members of the DEA-Indianapolis Division, arrested Alvarado-Santiago

pursuant to a federal arrest warrant (Filing No. 273). After the arrest, Alvarado-Santiago was




                                               3
transported to the DEA office in Indianapolis and was interviewed by Internal Revenue Service

Special Agent (“SA”) Eric Sills and DEA SA Daniel Schmidt.

       Prior to questioning, SA Schmidt advised Alvarado-Santiago, in Spanish, of his Miranda

rights. Alvarado-Santiago was then provided with a waiver form which he read, signed, and then

allegedly admitted the following: (1) he manages Carniceria Puebla, located in Indianapolis,

Indiana; (2) the store uses the money transfer service, InterCambio Express, to wire money to

Mexico; (3) he knows Ochoa-Beltran, Lara-Leon, and Salgado; (4) Ochoa-Beltran and Salgado

used the Carniceria Puebla to wire “drug” money to Mexico via InterCambio Express; (5) Ochoa-

Beltran supplied Alvarado-Santiago with names used in the wire transfer; and (6) Alvarado-

Santiago identified a wire transfer ledger found during law enforcement’s search of the Carniceria

Puebla – acknowledging that the handwriting in the ledger was his. (Filing No. 398 at 3-4.)

       The Government contends the inculpatory post-Miranda statement of Alvarado-Santiago

is wholly admissible by the Government, because the statement does not facially incriminate any

non-testifying co-defendants. They argue the statement has been redacted, to avoid directly

implicating Ochoa-Beltran, Lara-Leon, and Guzman-Cordoba; and thus, the statement should be

admitted at trial. Fed. R. Evid. 801(d)(2). No Defendant has objected to the Motion. The Court

has reviewed the redacted statement of Alvarado-Santiago and determines that it is sufficiently

redacted so as not to incriminate any other co-defendant proceeding to trial. Accordingly, the

Court grants the Motion in Limine and issues a pretrial ruling that the heavily redacted

statement of Alvarado-Santiago is admissible evidence.

                                      III. CONCLUSION

       Bruton only applies if statements of co-defendants are “powerfully incriminating.”

Guzman-Cordoba’s and Alvarado-Santiago’s statement (as redacted) contain no powerfully



                                                4
incriminating evidence against the co-defendants proceeding to trial. For the reasons stated above,

the Government’s Motion In Limine for Pretrial Determination of Admissibility of Inculpatory

Statements of Defendants (Filing No. 398) is conditionally GRANTED. The Court makes a

pretrial determination that the redacted post-Miranda statements are admissible.

       SO ORDERED.

Date: 3/25/2019




DISTRIBUTION:

Richard A. Jones
LAW OFFICE OF RICHARD A. JONES
rajoneslaw08@aol.com

James A. Edgar
J. EDGAR LAW OFFICES, PC
jedgarlawyer@gmail.com

Joseph M. Cleary
INDIANA FEDERAL COMMUNITY DEFENDERS
joe_cleary@fd.org

Belle Choate
ATTORNEY AT LAW
choate@iquest.net

Lawrence D. Hilton
UNITED STATES ATTORNEY’S OFFICE
lawrence.hilton@usdoj.gov

M. Kendra Klump
UNITED STATES ATTORNEY’S OFFICE
kendra.klump@usdoj.gov




                                                5
